                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     COLLATERAL ANALYTICS LLC,                           Case No.18-cv-00019-RS (JSC)
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE: 30(B)(6) DEPOSITION
                                                 v.                                          NOTICE
                                   9

                                  10     NATIONSTAR MORTGAGE LLC, et al.,                    Re: Dkt. No. 225
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is another Joint Discovery Dispute letter brief. (Dkt. No. 225.)

                                  14   Although Defendants did not file the letter brief until September 27, 2019, they seek to require

                                  15   Plaintiff to appear for a 30(b)(6) deposition by September 27, 2019 or within one week of the

                                  16   Court’s ruling.

                                  17          Defendants’ request is DENIED. Defendants’ 30(b)(6) Notice is unreasonably overbroad.

                                  18   The Court is frankly surprised that Defendants moved to compel on this Notice without first

                                  19   narrowing the unreasonable requests and eliminating requests that obviously seek privileged and

                                  20   unnecessary information.

                                  21          Accordingly, the Court orders as follows:

                                  22          1. On or before October 1, 2019, Defendants shall serve Plaintiff with a revised 30(b)(6)

                                  23              Notice on the “trade secret” topics referred to in the parties’ correspondence. The

                                  24              Notice shall be amended to seek information consistent with Rule 26; its present

                                  25              configuration is not consistent with the commands of the Federal Rules. The Notice

                                  26              shall be signed by lead trial counsel, that is, the attorney who will take the lead at trial.

                                  27          2. On or before October 3, 2019, Plaintiff shall provide Defendants with at least three

                                  28              weekday dates in October 2019 for 30(b)(6) depositions. The Court will not entertain
                                   1             complaints from any party about unavailability.

                                   2         3. If Plaintiff has objections to the amended “trade secret” topics, then the parties shall

                                   3             meet and confer in person on or before October 4, 2019. If after meeting and

                                   4             conferring the parties are not able to resolve all their disagreements as to the 30(b)(6)

                                   5             topics, then on or before October 8, 2019 each shall submit a separate letter, not to

                                   6             exceed three pages of text, with their proposed resolution of the dispute. The letter may

                                   7             be accompanied by exhibits without page limitations; however, the exhibits cannot

                                   8             have been created for purposes of the letter brief. Each party’s letter shall be signed

                                   9             and approved by lead trial counsel.

                                  10         4. The Court will hold oral argument on any remaining “trade secret” 30(b)(6) deposition

                                  11             dispute at 9:30 a.m. on October 10, 2019. Lead trial counsel shall appear in person

                                  12             for the hearing. No exceptions.
Northern District of California
 United States District Court




                                  13         5. Plaintiff shall serve its amended Rule 30(b)(6) Notice on any remaining topics on or

                                  14             before October 7, 2019.

                                  15         The stipulation to exceed page limits is GRANTED. This Order disposes of Docket Nos.

                                  16   225 and 226.

                                  17             IT IS SO ORDERED.

                                  18   Dated: September 27, 2019

                                  19

                                  20
                                                                                                   JACQUELINE SCOTT CORLEY
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
